DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-14 are allowed.
 	The following is an examiner's statement of reasons for allowance: the prior arts of record teach various headband assemblies for example Warren et al. (GB 2512105 and Mickelson et al. (US 6229901), however the prior arts of record fail to teach “an earpiece comprising a second mount and an electroacoustic speaker, wherein the second mount comprises a circumferential mounting surface; and an elastomeric grommet flexibly connecting the band to the earpiece, wherein the elastomeric grommet is positioned intermediate the first mount and the second mount, wherein the elastomeric grommet comprises an inner mounting surface, and wherein the inner mounting surface is positioned around the circumferential mounting surface to connect the elastomeric grommet to the earpiece,” as required by claim 1, when combined with all the limitations of claim 1.  Thus claim 1 overcomes the prior arts of record.
Furthermore The Applicant argued that the prior arts of record Warren et al. (GB 2512105) and Mickelson et al. (US 6229901) did not have the amended claimed feature  “a subassembly, comprising: a band; and an elastomeric member, wherein the elastomeric member is positioned at least partially around at least a portion of the earpiece, and wherein the elastomeric member is coupled to both the earpiece and the band without additional fasteners,” as required by claim 11, and “a first earpiece comprising a first electroacoustic speaker and a first annular mounting surface comprising a first circumferential groove; a second earpiece comprising a second electroacoustic speaker and a second annular mounting surface comprising a second circumferential groove; a first elastomeric grommet flexibly connecting the first end portion of the band to the first earpiece, wherein the first elastomeric grommet comprises a first inner mounting surface, and wherein the first inner mounting surface is positioned around the first annular mounting surface and the first elastomeric member is snap-fit within the first circumferential groove to connect the first elastomeric grommet to the first earpiece; and a second elastomeric grommet flexibly connecting the second end portion of the band to the second earpiece, wherein the second elastomeric grommet comprises a second inner mounting surface, and wherein the second inner mounting surface is positioned around the second annular mounting surface and the second elastomeric member is snap-fit within the second circumferential groove to connect the second elastomeric grommet to the second earpiece,” as required by claim 14, when combined with all the limitations of claims 11 and 14 respectively. The Examiner has considered the Applicant's arguments to be persuasive and claims 11 and 14 overcome the prior art of record.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651